: Page | of |

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE OUR REF. NO.

a onal NETWORKS 04-Mar-11 061993 )

CHICAGO IL 60666 THE MERCHANDISE DESCRIBED BELOW

TEL: 630-238-9320 FAX: 630-238-9323 WILL BE ENTERED AND/OR FORWARDED

AS FOLLOWS:
{ CARRIER LOCATION ORIGINAL / DESTINATION PORT
QATAR AIRWAYS QCSC QATAR AIRWAYS
B/L OR AWB NO. ARR. / DEPT DATE FREE TIME EXP. LOCAL DELIVERY OR TRANSFER BY (DELIVERY ORDER ISSUED TO)
15715790073 03-Mar-11 07-MAR-11
AURUM TELEMEDIA co HOUSE NO. ENTRY-B /L NO. CUST. REF. NO.
ED2-2061993-3 3211C

    

FOR DELIVERY To

 

 

AURUM TELEMEDIA CO QATAR AIRWAYS
27 PILL HILL LN 618 S ACCESS RD
DUXBURY MA 023325007, US CHICAGO

TEL : 1-781-934-5534 IL 60666

ATTN : MR DONALD GREENBAUM 1-773-462-9424

  

Noo) J. dc\- Wal bemene seemed o\-Acte-\| =n le) \H ol Ve elSicvactl fel Wen EA =| ct Wb cel-1y fl) neem eee

PCS U S GOODS RETURNED: DRAG RACE 1000 KG
i 2205 LB

 

VIN: PCC=223—-1110

 

 

|

INLAND FREIGHT COLLECT Resaved in Good Order

MANNIE BIRK |
ebb DELIVERY CLERK: DELIVER
— TO CARRIER SHOWN ABOVE

 

P.O. Box 66571 A.M.F, O’Hare
Chicago, Iinois 60696 U.S.A.

 

) Singh Universal Networks, Inc.
°
